Citation Nr: 1743146	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-34 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for tinnitus.

2. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 

3. Entitlement to service connection for high cholesterol.

4. Entitlement to service connection for high triglycerides.

5. Entitlement to service connection for an acquired psychiatric disorder, claimed as claustrophobia.

6. Entitlement to service connection for a back condition.

7. Entitlement to service connection for diabetes mellitus.

8. Entitlement to service connection for asthma.

9. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant in this case, served on active duty from December 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has re-characterized the claims as reflected on the title page.

The Board considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, neither the evidence nor the Veteran suggests unemployability due to his service-connected disabilities.  Therefore, entitlement to a TDIU is not currently considered part of the present appeal.

Subsequent to the November 2014 Supplemental Statement of the Case (SSOC), the Veteran submitted additional statements without a waiver of initial RO consideration.  On review, however, the statements are essentially duplicative of evidence already considered.  Thus, the Board finds that a remand for initial RO consideration is not required.

The issues of entitlement to an extraschedular rating for tinnitus, entitlement to an extraschedular rating for bilateral hearing loss, and entitlement to service connection for hypertension, asthma, diabetes, a back disability, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for vertigo has been raised by the record in a March 2013 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (6).  


FINDINGS OF FACT

1. The Veteran is already in receipt of the maximum schedular rating for bilateral tinnitus. 

2. On VA audiological testing in December 2011, the Veteran's hearing acuity was level I in the right ear and level X in the left ear.

3. High cholesterol and high triglycerides are laboratory findings and  do not constitute chronic disabilities for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.87, Diagnostic Code (DC) 6260 (2016).

2. The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2016).

3. The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for service connection for high triglycerides have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Veteran's service treatment records were destroyed by a 1973 fire at National Personnel Records Center, and are unavailable.  VA has a heightened duty to assist the claimant in developing the claims, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for High Cholesterol and High Triglycerides - Analysis

As the analyses regarding high cholesterol and high triglycerides are substantially similar, they are discussed together below.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for high cholesterol and high triglycerides.  A VA treatment record from November 2007 reflects that the Veteran was diagnosed with hypercholesterolemia and had increased triglyceride levels.
However, high cholesterol and high triglycerides are not disabilities for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is "excessive cholesterol in the blood." Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  High triglycerides are also referred to as hypertriglyceridemia.  Hypertriglyceridemia is "excessive triglycerides in the blood."  Id. at 897. 

High cholesterol and high triglycerides are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's high cholesterol and high triglycerides cause any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Because the Veteran's high cholesterol and high triglycerides are laboratory findings and not disabilities, service connection is not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Ratings Claims - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Initial Rating Claim for Tinnitus - Analysis

The Veteran is in receipt of a 10 percent initial rating for tinnitus pursuant to 38 C.F.R. § 4.87, DC 6260.  The Veteran generally alleges that he is entitled to a rating in excess of 10 percent for tinnitus.

A veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, DC 6260.  

As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for an initial rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board will not address herein the issue of entitlement to an extraschedular rating for bilateral tinnitus, as that issue is addressed in the remand section, below.

Increased Initial Rating Claim for Bilateral Hearing Loss - Analysis

The Veteran is also in receipt of a 10 percent initial rating for bilateral hearing loss.  The Veteran generally alleges that he is entitled to a rating in excess of 10 percent for bilateral hearing loss for the entire period on appeal

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

In a VA treatment record from May 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
25
60
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and could not evaluate (CNE) in the left ear.  The audiologist stated that the Veteran had poor speech recognition ability in the left ear, to the extent that it was non-measureable.  It is not clear whether the speech recognition test used was the Maryland CNC.  Federal regulations require that an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Therefore, this evaluation is inadequate for rating purposes.



In a VA treatment record from March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
60
LEFT
110
100
110
--
--

Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and no response (NR) in the left ear.  The audiologist stated that the Veteran had poor speech recognition ability in the left ear.  It is not clear whether the speech recognition test used was the Maryland CNC.  Federal regulations require that an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Therefore, this evaluation is inadequate for rating purposes.   

On the authorized audiological evaluation in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
35
60
LEFT
95
95
105+
105+
105+

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and could not be tested in the left ear.  The Veteran described a functional impact of having significant difficulty in conversations particularly if background noise is present.  He also reported having difficulty localizing sounds.   

Using Table VI, the Veteran's December 2011 examination results revealed Level I hearing loss in the right ear.  Table VI was not applicable to the left ear, since there was no speech recognition score for this ear.  Using Table VIa, the examination results revealed Level X hearing loss in the left ear.  Combining these levels according to Table VII results in a 10 percent rating.  

In a VA treatment record from March 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
35
60
LEFT
100
105
NR
NR
NR

Speech audiometry revealed speech recognition ability of 100 percent in the right ear, and CNE in the left ear.  The audiologist stated that the Veteran had poor speech recognition ability in the left ear, to the extent that it was non-measureable.  It is not clear whether the speech recognition test used was the Maryland CNC.  Federal regulations require that an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Therefore, this evaluation is inadequate for rating purposes.   

Based on the evidence of record, both lay and medical, the Board finds that the weight of the evidence supports a finding that a schedular rating in excess of 10 percent for bilateral hearing loss is not warranted.  The Board notes that the December 2011 VA examination is the only adequate evaluation for rating purposes, as it is the only evaluation that clearly used the Maryland CNC for the speech recognition testing.  Furthermore, the Board emphasizes that schedular disability ratings for bilateral hearing loss are derived by a mechanical application of the Rating Schedule.  Lendenmann, 3 Vet. App. at 349.  Entitlement to an extraschedular rating for bilateral hearing loss is not discussed herein, as it is addressed in the remand section, below.

For these reasons, the Board finds that the weight of the competent and adequate evidence is against the appeal for a schedular disability rating in excess of 10 percent for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

Service connection for high cholesterol is denied.

Service connection for high triglycerides is denied.

Entitlement to an initial schedular rating in excess of 10 percent for bilateral tinnitus is denied.

Entitlement to an initial schedular rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

Further development is necessary prior to analyzing the merits of the remaining issues on appeal.

Extraschedular consideration is provided for under 38 C.F.R. § 3.321(b)(1) when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 

In this case, the December 2011 VA examination report noted that the Veteran has difficulty with localizing sounds.  He also reported that his tinnitus interfered with his ability to sleep and concentrate.  

Arguably, the schedular rating in this instance is inadequate, as the current rating under DC 6100 does not contemplate the impairment caused by the Veteran's difficulty localizing sounds.  The schedular rating for tinnitus is also arguably inadequate, as the current rating under DC 6260 does not contemplate the impairment caused by the Veteran's difficulty sleeping and concentrating.  Therefore, the Board finds that these matters should be referred for extraschedular consideration.

The Veteran's service treatment records are not of record.  A September 2011 letter informed the Veteran that his service treatment records may have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973. The RO requested that the Veteran complete a NA Form 13055 (Request for Information to Reconstruct Medical Data).  In April 2013, the RO again requested that the Veteran submit NA Form 13055.  The Veteran submitted NA Form 13055 in October 2011, April 2013, and May 2013, but did not identify his specific unit, company, battalion, regiment or squadron.  On remand, the AOJ should request a completed NA Form 13055 from the Veteran.

The Veteran has stated that he had combat service in Korea.  The only military personnel record in the claims file is the Veteran's DD-214 but the document is largely illegible as currently scanned into the Veterans Benefits Management System (VBMS).  On remand, those documents should be rescanned so that a legible copy can be uploaded into VBMS.  If rescanning does not yield legible copies or if the record was received in an illegible state, an additional copy should be requested from the Veteran.  

In addition, the AOJ should attempt to obtain the Veteran's complete military personnel records.  If these records are unavailable, such should be documented, in writing, in the record.

Additionally, VA examinations are needed.  The Veteran is currently diagnosed with hypertension, asthma, diabetes, and an acquired psychiatric disorder, as well as documented complaints of low back pain.  See VA treatment records.  He contends that these conditions are all related to or caused by service.  As noted above, the Veteran's service records are unavailable.  In light of the VA's heightened duty to assist the Veteran in development of his claims, the Board finds that remand is warranted to obtain a VA examination and an opinion as to etiology for each of the claimed conditions.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's relevant VA treatment records since March 2013.

2. Re-scan the Veteran's DD-214 into VBMS and ensure that the copy uploaded is legible.  If the original document received from the Veteran is similarly illegible, make all appropriate efforts to obtain another copy, to include asking him to submit another copy 

3. Obtain the Veteran's complete military personnel records.  If the records are unavailable, a formal finding of unavailability should be sent to the Veteran, and a copy should be associated with the record.

4. Refer the issues of entitlement to increased disability ratings for bilateral tinnitus and bilateral hearing loss to the Director of Compensation for consideration of extraschedular evaluations.

5. Schedule the Veteran for all appropriate VA examinations to determine the nature and etiology of his hypertension, asthma, diabetes, back disability, and acquired psychiatric disorder.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.


Attention is called to the following:

*The Veteran's service treatment records are unavailable.

* Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder.

For EACH claimed disability (hypertension, asthma, diabetes, back disability, and acquired psychiatric disorder), the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed condition is related or caused by service.  

A detailed rationale should be provided for the opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

6. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


